Citation Nr: 1125275	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-35 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to a compensable rating for residuals of prostate cancer as of June 1, 2009.

2.	Entitlement to an initial rating in excess of 10 percent from April 19, 2010 to August 15, 2010, and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was granted service connection for the residuals of his prostate cancer in a March 2009 rating decision.  He was awarded a 100 percent evaluation effective October 17, 2008 and a noncompensable rating effective June 1, 2009.

In a June 2010 rating decision the RO granted service connection for PTSD and rated such as noncompensable, effective April 19, 2010.  During the pendency of the appeal, in an October 2010 rating decision, the RO assigned an increased evaluation of 10 percent for the Veteran's PTSD, effective April 19, 2010.  This rating decision also increased the Veteran's PTSD rating to 30 percent effective August 16, 2010.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	As of June 1, 2009, the Veteran's residuals of prostate cancer are manifested by hesitancy in urination, a weakened stream, and awakening to void 3 to 4 times a night.

2.	Throughout the pendency of this appeal, the Veteran's PTSD has been manifested by feelings of depression, intrusive thoughts from the war, nightmares and other sleep disturbances, an exaggerated startle response, and anxiety. 


CONCLUSIONS OF LAW

1.	As of June 1, 2009, the criteria for a rating of 20 percent, but no greater, for residuals of prostate cancer have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.115a, 4.115b, Diagnostic Code 7527 (2010).

2.	From April 19, 2010 to August 15, 2010 the criteria for an evaluation of 30 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2010). 

3.	From April 19, 2010 the criteria for an evaluation in excess of 30 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in May 2010.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in May, August, and September 2010 for his PTSD claim and March 2009 for his prostate cancer residuals claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of Prostate Cancer

The Veteran contends that he is entitled to a compensable rating for the residuals of his prostate cancer.  For the reasons that follow, the Board concludes that an increased rating is warranted.

The Veteran's residuals of prostate cancer have been evaluated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Under this Diagnostic Code, the Veteran's disability is to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  In the present case, the Veteran complains that the residuals of his prostate cancer cause frequent urination, hesitancy, and a weakened stream.

Under 38 C.F.R. § 4.115a (2010), voiding dysfunction is to be rated as urine leakage, frequency or obstructed voiding.

For obstructed voiding, the criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A maximum 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

A 20 percent evaluation is warranted for urinary leakage voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent evaluation is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent evaluation is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times nightly.  Id.

The Board finds that the evidence of record supports an evaluation of 20 percent, but not greater, for the Veteran's residuals of prostate cancer due to urinary frequency.  In this regard, in the Veteran's August 2010 VA Form 9, he indicated that during the day he urinated an average of 6 times.  He also reported that during the nighttime he awoke 3-4 times to urinate.  

In consideration of 38 C.F.R. § 4.7, the Board finds that the Veteran's nighttime voiding of 3-4 times an evening supports an evaluation of 20 percent.  Furthermore, the Board notes that neither the March 2009 VA examination nor any other competent medical evidence of record indicates the Veteran experiences daytime voiding intervals of less than one hour, or awakening to void five or more times a night, which would warrant a higher evaluation.

The Board has also considered the potential applicability of other rating codes.  However, no higher or separate evaluation is warranted under any of the other diagnostic codes related to genitourinary dysfunctions.  In this regard, there is no evidence that the Veteran suffers from urinary tract infections and therefore evaluation for this dysfunction is inapplicable.  There is also no evidence of renal dysfunction which would warrant evaluation.  The Veteran also has not complained that he is required to wear absorbent materials for his voiding dysfunction, and as such, evaluation is not proper under this dysfunction.  Finally, although the Veteran indicated in his VA Form 9 that he has some hesitancy urination and a weakened stream during urination, the rating criteria for obstructed voiding would not warrant a higher rating because there is no evidence of intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

Overall, the Board concludes that the evidence discussed above supports no more than a 20 percent rating for the residuals of the Veteran's prostate cancer.

PTSD

As noted above, in a June 2010 rating decision the Veteran was granted service connection for PTSD and assigned a zero percent rating effective April 19, 2010.  During the appeal period, in an October 2010 rating decision, the Veteran was assigned a 10 percent evaluation effective April 19, 2010 and a 30 percent evaluation effective August 16, 2010.  The Veteran argues that he should have had a higher evaluation throughout this period.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent evaluation is awarded where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Under this Diagnostic Code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

As will be explained more thoroughly below, the actual described symptoms of the Veteran's PTSD throughout time show a disability picture most closely resembling the 30 percent criteria under DC 9411 and, therefore, the Board finds an increase is warranted to 30 percent from April 19, 2010.  The Board further finds, however, at no time does the evidence reflect a PTSD disability warranting an evaluation in excess of 30 percent.  

As noted above, the Veteran was afforded VA examinations in May, August, and September 2010 to determine the severity of his PTSD.  At all of these examinations, the Veteran reported feeling depressed and having flashbacks of his time in Vietnam, especially the loss of 2 friends.  The Veteran also reported that he felt hypervigilant and avoided any events that might arouse recollections of his active duty.  See e.g., May 2010 VA examination.  In his September 2010 VA examination the Veteran also reported feelings of anxiety.  The Veteran further reported at all of his examinations that he had problems falling asleep and he often had nightmares about his time in Vietnam.  In the August 2010 VA examination, the Veteran also indicated that he isolated himself and rarely did things socially.

The May and September 2010 VA examiners noted that the Veteran did not suffer from impaired judgment or impaired abstract thinking.  The September 2010 VA examiner did note that the Veteran suffered from mild memory loss for names, directions, and events, however memory loss in considered as a factor for the Veteran's 30 percent rating.  None of the examiners found that the Veteran had thoughts of suicide or homicide, or that he suffered from delusions or hallucinations.  

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

At the May 2010 VA examination the Veteran was assigned a GAF score of 70-75.  At the August 2010 VA examination, the Veteran was assigned a GAF score of 45.  At the September 2010 VA examination the Veteran was assigned a GAF score of 53.  A GAF score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates symptoms that are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture most closely approximate that contemplated by a 30 percent evaluation.

It is clear from the medical evidence that the Veteran's PTSD manifestations throughout time have consistently included depression, intrusive thoughts from the war, nightmares and other sleep disturbances, an exaggerated startle response, and anxiety.  The Board concludes the Veteran's PTSD has manifested in consistent symptomatology throughout the appellate timeframe warranting a 30 percent rating, but no higher, effective April 19, 2010.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's level of social and occupational impairment or PTSD symptomatology most closely approximates a 50 percent evaluation or higher.  

In this regard, although the Veteran complained of depression, there is no evidence that his depression was affecting his ability to function independently.  The Veteran was also not reported to have impaired impulse control, and although anger problems were noted directly following service, there was no evidence of recent unprovoked irritability with periods of violence.  See August 2010 VA examination.

The May, August, and September 2010 VA examiners did not report that the Veteran neglected his personal appearance or hygiene.  It was also not reported that the Veteran had obsessional rituals which interfered with his routine activities.  Furthermore, the Veteran did not report that he suffered from spatial disorientation or that he could not perform his activities of daily living.  Although memory loss was noted, there is no evidence the Veteran suffers from memory loss so severe that he suffers from memory loss for names of his close relatives, his occupation, or his own name.

With regard to social and occupational functioning, it has been noted that the Veteran has some problems with familial and social relationships.  The Board notes that the September 2010 examiner reported that the Veteran's symptoms have resulted in marital and family conflicts.  As noted above, the Veteran himself also indicated that he does not participate in social activities, isolates himself, and rarely leaves his house.  See e.g., August 2010 VA examination.  Although this could be a symptom which warrants a higher evaluation, the Board looks to the Veteran's entire symptomatology when determining the appropriate evaluation.

Thus, although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, it concludes that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.

The Board acknowledges the Veteran's contentions that his PTSD warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent rating as of April 19, 2010.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some more serious symptoms such as establishing and maintaining relationships, but his overall disability picture does not warrant a higher rating in excess of 30 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for either his prostate cancer residuals or PTSD.  Additionally, there is not shown to be evidence of marked interference with employment due to his prostate cancer residuals or PTSD.  To the contrary, at his May 2010 VA examination the Veteran reported that he chose to retire and collect his pension and Social Security.  

The Veteran has indicated that his residuals from prostate cancer cause increased voiding, hesitancy in urination, and a weakened stream.  His PTSD causes sleep disturbances, flashbacks, anxiety, and an exaggerated startle response.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

As of June 1, 2009, an evaluation of 20 percent, but no greater, for the residuals of prostate cancer is granted, subject to laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 30 percent, but no higher, from April 19, 2010 for PTSD is granted, subject to the laws and regulations governing monetary awards.  



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


